TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00347-CR




                               Donald Andrew Pearson, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 00-982-K26, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



PER CURIAM

               Appellant pleaded guilty to aggravated robbery. See Tex. Penal Code Ann. § 29.03

(West 1994). The district court adjudged him guilty and assessed punishment at imprisonment for

forty years, as called for in a plea bargain agreement. Appellant waived his right to appeal in writing

on the date sentence was imposed.

               A defendant who knowingly and intelligently waives his right to appeal may not

thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.

App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974). The record contains the district court’s order denying

permission to appeal. We further note that the notice of appeal does not confer jurisdiction on this

Court. See Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001); Tex. R. App. P.

25.2(b)(3).
              All pending motions are dismissed. The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: August 9, 2001

Do Not Publish




                                               2